                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF ALASKA


    ETHEL and LEWIS KELLY,

                                 Plaintiffs,               Case No. 3:19-cv-00185-TMB

                        v.
                                                         ORDER ON LOAN DEPOT.COM,
    CLEAR RECON CORP, FEDERAL                          LLC’S MOTION TO DISMISS COUNT
    NATIONAL MORTGAGE ASSOCIATION,                    IV OF PLAINTIFFS’ THIRD AMENDED
    and LOAN DEPOT.COM, LLC,                                 COMPLAINT (DKT. 52)

                                 Defendants.



                                       I.      INTRODUCTION

          The matter comes before the Court on Defendant loanDepot.com, LLC’s (“loanDepot” or

“Defendant loanDepot”) Motion to Dismiss Count IV of Plaintiffs’ Third Amended Complaint

(the “Motion”). 1 The Motion seeks to dismiss Count IV of Plaintiffs Ethel and Lewis Kelly’s

(collectively, “the Kellys”) Third Amended Complaint (“TAC”) 2 pursuant to Fed. R. Civ. P.

12(b)(6) for failure to state a claim. 3 Count IV of the Kellys’ claim is brought under the Real

Estate Settlement Procedure Act (“RESPA”). 4 The Motion was fully briefed by the Parties. 5 The

Parties have not requested oral argument, and the Court finds it would not be helpful. For the

reasons stated below, loanDepot’s Motion is GRANTED in part and DENIED in part.



1
    Dkt. 52 (Motion).
2
    Dkt. 36 at ¶¶ 48–60 (Third Amended Complaint).
3
    Dkt. 52 at 1.
4
    12 U.S.C. § 2601 et. seq.
5
    Dkts. 52; 54 (Opposition); 55 (Reply).

                                                  1

           Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 1 of 24
                                      II.   BACKGROUND

           The present dispute before the Court arises from a foreclosure sale coordinated by

loanDepot, Federal National Mortgage Association (“Fannie Mae”), and Clear Recon Corporation

(“Clear Recon” and, collectively, the “Defendants”). 6 The allegations contained in the TAC are

summarized below.

           A. Procedural History and Third Amended Complaint

           In 2001, the Kellys acquired a home loan with Homestate Mortgage Company, LLC. 7 The

resulting Deed of Trust (“DOT”) named Homestate Mortgage Company, LLC as a beneficiary and

Pacific Northwest Title as trustee. 8 After executing several subsequent Deeds of Trust, in 2013,

the Kellys claim they executed the DOT that named loanDepot as the beneficiary. 9 Sometime in

the period between 2016 and 2018, the Kellys fell behind on their loan payments to loanDepot.10

In response, loanDepot accelerated the Kellys’ loan. 11 On August 22, 2018, loanDepot appointed

Clear Recon as successor trustee. 12 On that same day, Clear Recon recorded a Notice of Default,

which stated that a foreclosure sale by public auction would occur on November 28, 2018. 13




6
    Dkt. 36 at ¶¶ 1–21.
7
    Id. at ¶ 8.
8
    Id. at ¶ 9.
9
    Id. at ¶ 10.
10
     Id. at ¶¶ 11–13.
11
     Id. at ¶ 14.
12
     Id. at ¶ 15.
13
     Id. at ¶ 16.

                                                2

            Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 2 of 24
          However, on or about November 19, 2018, Ethel Kelly filed for bankruptcy, which stayed

the foreclosure proceedings. 14 Clear Recon postponed the auction. 15 Ethel Kelly’s bankruptcy

proceedings were eventually dismissed. 16 After the dismissal, on January 30, 2019, Clear Recon

conducted a foreclosure auction without notifying them of the time or place of the rescheduled

sale. 17 The Kellys were unaware that the rescheduled sale had taken place until they were informed

by Alaska Legal Services Corporation. 18 Following the sale, on February 8, 2019, Clear Recon

assigned the property to Fannie Mae. 19 Fannie Mae scheduled a second sale of the property for

April 8–10, 2019. 20 On March 15, 2019, the Kellys requested information from loanDepot

pursuant to RESPA to no avail. 21 In their RESPA request, the Kellys identified the property

address and loan number, and specifically listed the information requested. 22        Despite the

foreclosure sale, the Kellys remain in possession of the property. 23




14
     Id. at ¶ 17.
15
     Id. at ¶¶ 17–18.
16
     Id. at ¶ 19.
17
     Id. at ¶¶ 20–23.
18
     Id. at ¶ 23.
19
     Id. at ¶ 22.
20
     Id. at ¶ 24.
21
     Dkt. 36 at ¶¶ 27–28.
22
     Id. at ¶ 28 (citing Dkt. 36-1 (Qualified Written Request (“QWR”)).
23
     Id. at ¶ 33.

                                                  3

            Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 3 of 24
          On March 29, 2019, the Kellys filed a Complaint in the Superior Court for the State of

Alaska. 24 On June 12, 2019, the Kellys filed an Amended Complaint in state court. 25 On July 2,

2019, loanDepot and Fannie Mae removed this action to federal court invoking the Court’s federal

question jurisdiction under 28 U.S.C. § 1331.26 On July 9, 2019, loanDepot and Fannie Mae filed

a Motion to Dismiss the Amended Complaint (the “First Motion to Dismiss”) pursuant to Fed. R.

Civ. P. 12(b)(6), which Clear Recon joined. 27

          The Kellys’ Amended Complaint raised four claims. 28 First, the Kellys requested that the

Court quiet title in their favor for the property at issue here, or alternatively “remove the cloud on

plaintiffs’ title.” 29 Second, the Kellys claimed that their DOT mandated that loanDepot give them

notice before accelerating their loan, which it failed to do. 30 Therefore, the Kellys claimed that

loanDepot is in breach of contract and requested that the Court rescind the foreclosure sale and

award damages to the Kellys. 31 Third, the Kellys claimed that their DOT mandated loanDepot

give them notice of the time and place of a foreclosure sale before conducting the sale, which it

failed to do. 32 Therefore, the Kellys claimed that loanDepot again breached its contract and



24
     Dkt. 1-1.
25
     Id. at 27–36.
26
     Dkt. 1 (Notice of Removal).
27
     Dkts. 4 (First Motion to Dismiss); 5 (Joinder to Motion).
28
     Dkt. 1-1 (Amended Complaint).
29
     Id. at ¶¶ 30–33.
30
     Id. at ¶¶ 34–39.
31
     Id. at ¶¶ 38–39.
32
     Id. at ¶¶ 40–45.

                                                   4

           Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 4 of 24
requested that the Court rescind the foreclosure sale and award damages. 33 Fourth, by failing to

respond to their request for information, the Kellys claimed loanDepot violated RESPA, entitling

them to actual damages, statutory damages, costs, and attorney’s fees. 34

            The Court granted in part the First Motion to Dismiss without prejudice and denied it in

part. 35 Relevant here is the Court’s treatment of Count IV, the RESPA claim. The Court found

that the Kellys “sufficiently pleaded that loanDepot was their loan servicer bound by RESPA.”36

However, the Court found that the Kellys did not provide any information about their request sent

to loanDepot, such as “the date on which the request was sent” or “the contents of the request[,]”

which would be necessary to allege that it complied with RESPA. 37 As a result, the Court found

that the “Amended Complaint [did] not properly put Defendants on notice of a RESPA

violation.” 38 The Court further found that “the Kellys have not adequately pleaded damages.”39

The Amended Complaint only alleged that loanDepot was “liable for actual damages, statutory

damages, and costs[,]” but did not “allege a basis for actual damages” or “a pattern or practice




33
     Id..
34
     Id. at 8, ¶¶ 46–52.
35
  Dkts. 4 (Defendants’ First Motion to Dismiss); 18 (Order on Defendants’ First Motion to
Dismiss).
36
     Id. at 16.
37
     Id.
38
     Id.
39
     Id.

                                                   5

             Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 5 of 24
which would entitle them to statutory damages.” 40 The Court accordingly granted the First Motion

to Dismiss as to Count IV, but gave the Kellys leave to amend. 41

           The Kellys filed a Second Amended Complaint. 42 Defendants then filed a Second Motion

to Dismiss, which was denied as moot because subsequent to Defendants’ filing of the Second

Motion to Dismiss, the Court granted the Kellys’ Motion to File Third Amended Complaint. 43 The

TAC was filed on April 2, 2020, bringing four claims on substantially the same basis as the

Amended Complaint previously considered by the Court. 44 The parties then engaged in settlement

discussions over several months, which were unsuccessful. 45 Clear Recon and Fannie Mae

subsequently filed Answers to the TAC, and loanDepot filed the present Motion, seeking to

dismiss Count IV. 46

           B. Motion to Dismiss Count IV

           Defendant loanDepot moves to dismiss Count IV of the TAC. 47 It makes two arguments

in support of its Motion. First, it argues that “Plaintiffs are still unable to plead any cognizable

claim for RESPA” because “information requests sent after a foreclosure sale occurs . . . trigger[]



40
     Id. at 17.
41
     Id.
42
     Dkt. 21 (Second Amended Complaint).
43
  See Dkts. 22 (Second Motion to Dismiss); 28 (Motion to File Third Amended Complaint); 29
(Memorandum in Support of Motion to File Third Amended Complaint); 35 (Text Order Granting
Motion to Amend Third Amended Complaint and Denying Second Motion to Dismiss as moot).
44
     Dkt. 36.
45
     See Dkts. 47 (Joint Case Status Report); 48 (Text Order).
46
     See Dkts. 51 (Clear Recon Answer); 52; 53 (Fannie Mae Answer).
47
     Dkt. 52 at 1.

                                                  6

            Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 6 of 24
no duties or obligations under RESPA.” 48 Defendant loanDepot argues that once the foreclosure

sale occurs, there is “no mortgage loan and thus no servicing relationship subject to RESPA’s

obligations” and “[o]n that basis alone, Count IV should be dismissed.” 49 For RESPA to apply,

loanDepot states that “at the time loanDepot received Plaintiffs’ correspondence, it must have been

a servicer of a federally-related mortgage loan.” 50 It cites various federal regulations, including

12 C.F.R. §§ 1024.36(a), 1024.31, and 1024.2 for the proposition that loanDepot had to be actively

servicing the Kellys’ loan at the time the Kellys submitted their qualified written request

(“QWR”). 51 Since the foreclosure sale took place on January 30, 2019, and the QWR was sent on

March 15, 2019, “no duties or obligations under RESPA were triggered.” 52

           Second, loanDepot argues that, even if the Kellys could state a claim under RESPA, Count

IV should still be dismissed because “[the Kellys] failed to plead any facts supporting their

conclusory allegation of damages.” 53 It argues that the Kellys “must show actual injury” and that

the actual damages alleged, including “‘costs of copy documents, travel expenses to and from their

attorney’s office, postage fees and emotional and psychological damages’” are insufficient to carry

the Kellys’ burden to sufficiently allege actual damages. 54 More specifically, loanDepot argues

that the Kellys have not alleged sufficient facts to show that their damages were suffered as a



48
     Id. at 2 (emphasis in original).
49
     Id.
50
     Id. at 5.
51
     Id.
52
     Id. at 5–6.
53
     Id. at 2.
54
     Id. at 7–8.

                                                  7

            Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 7 of 24
result of the RESPA violation. 55 It notes that authority in the Ninth Circuit is split as to the

recoverability of damages for emotional distress, however, it asserts that the Kellys have not

alleged how emotional distress arose from the alleged RESPA violation. 56 Finally, loanDepot

argues that the Kellys’ “conclusory allegation of loanDepot’s purported ‘pattern and practice’ of

violations . . . must also be rejected.” 57 It argues that the Kellys have alleged no additional facts

that would cure the deficiency as to these statutory damages. 58

           C. The Kellys’ Response

           The Kellys oppose the Motion and argue that they have pleaded sufficient facts to state a

claim under RESPA. 59 First, they argue that the cases cited by loanDepot pertain to judicial

foreclosures—as opposed to here, which was a non-judicial foreclosure—and that “[h]ere, [] there

is no final judgment for foreclosure and there is nothing in Alaska law holding that a homeowner’s

claims are ‘merged’ once a non-judicial foreclosure sale occurs.” 60 The Kellys further argue that

federal regulations provide “that servicers must respond to qualified written requests up to a year

after the loan is transferred or discharged.” 61




55
     Id. at 8 (emphasis added).
56
     Id. at 10.
57
     Id. at 11–12.
58
     Id. at 12.
59
     Dkt. 54 at 1, 4.
60
     Id. at 4.
61
   Id. at 4–5 (citing 12 C.F.R. § 1024.36) (emphasis removed). The Kellys cite to 12
C.F.R. §§ 1024.36(a)(g)(1)(iii) and 1024.35(a)(f)(1)(v), however, the applicable C.F.R. section
appears to be § 1024.36(f)(1)(v). See id.

                                                   8

            Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 8 of 24
           Second, the Kellys argue that their pleading sufficiently alleges actual and statutory

damages. 62 They cite Watson v. Bank of Am., N.A., a district court opinion cited by the Court in

its Order addressing the First Motion to Dismiss, which supports the proposition that alleging

damages such as “the costs of copying documents, travel expenses to and from their attorney’s

office, postage fees and emotional and psychological damages” is sufficient. 63 As to damages for

emotional and psychological distress, the Kellys state that “the [Ninth] Circuit has determined that

emotional damages are obtainable under RESPA” and that since the Kellys “have pled emotional

distress as a result of loanDepot’s RESPA violations,” the Motion should fail. 64

           D. Defendant loanDepot’s Reply

           Defendant loanDepot filed a Reply reiterating its arguments. 65 It argues that the Kellys’

theory that “somehow RESPA’s QWR provisions apply post-sale in the non-judicial foreclosure

context, but not in the judicial foreclosure context, is a distinction without any meaningful

difference” and is “legally irrelevant.” 66 Defendant loanDepot argues that “once a foreclosure sale

occurs . . . there is simply no ‘servicer’ of a ‘federally-related mortgage loan’ as a matter of law.”67

In a footnote, loanDepot dismisses the Kellys’ argument that 12 C.F.R. § 1024.36(f)(1)(v) requires

loanDepot to respond to a QWR up to one year after the loan is discharged. 68 It notes that the



62
     Id. at 5.
63
     See id.; No. 16CV513-GPC(MDD), 2016 WL 3552061, (S.D. Cal. June 30, 2016).
64
     Dkt. 54 at 6.
65
     Dkt. 55.
66
     Id. at 2–3.
67
     Id. at 3.
68
     Id. at 4–5 n.2.

                                                   9

            Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 9 of 24
Kellys’ loan was not “service-transferred to anyone else” or discharged in bankruptcy and that

here, once the sale occurred, there was no loan within the meaning of RESPA. 69

           As to the Kellys’ argument regarding damages, loanDepot argues that the Kellys “baldly

allege” their actual damages but have not established a link between the alleged RESPA violation

and those damages. 70 It cites multiple cases where district courts in the Ninth Circuit have rejected

claims for emotional damages where the plaintiff does not sufficiently allege a causal connection

between the alleged damages and the RESPA violation. 71

                                    III.    LEGAL STANDARDS

           A. Federal Rule of Civil Procedure 12(b)(6)

           Defendant loanDepot moves under Federal Rule of Civil Procedure (“Rule”) 12(b)(6) to

dismiss Count IV of the TAC for failure to state a claim upon which relief can be granted. 72 In

order to survive a motion to dismiss under Rule 12(b)(6), a complaint must set forth “a short and

plain statement of the claim showing that the pleader is entitled to relief,” 73 and “contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” 74 In ruling




69
     Id.
70
     Id. at 5–6.
71
     See id. at 6–7.
72
     Dkt. 52 at 1.
73
     Fed. R. Civ. P. 8(a)(2).
74
  Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550
U.S. 544, 570 (2007)).

                                                    10

           Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 10 of 24
on a 12(b)(6) motion, the Court must “‘accept all factual allegations of the complaint as true and

draw all reasonable inferences in favor of the nonmoving party.’” 75

          In determining whether a complaint pleads sufficient facts to cross “the line between

possibility and plausibility,” “[t]hreadbare recitals of the elements of a cause of action” and

“conclusory statements” do not suffice. 76 However, a plaintiff need not plead “all facts necessary

to carry” his or her burden. 77 “Determining whether a complaint states a plausible claim for

relief . . . [is] a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” 78 So long as plaintiffs meet this standard of plausibility, their

claim survives a 12(b)(6) motion even if defendants present a similarly plausible description of the

disputed events. 79 “‘A dismissal for failure to state a claim is proper only if it appears beyond

doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to

relief.’” 80




75
  Arpin v. Santa Clara Valley Transp. Agency, 261 F.3d 912, 923 (9th Cir. 2001) (quoting Nat’l
Ass’n for the Advance. of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049 (9th Cir.
2000)).
76
     Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557).
77
  Al-Kidd v. Ashcroft, 580 F.3d 949, 977 (9th Cir. 2009), rev’d on other grounds 563 U.S. 713
(2011).
78
     Iqbal, 556 U.S. at 679 (citation omitted).
79
     Starr v. Baca, 652 F.3d 1202, 1216–17 (9th Cir. 2011).
80
  Arpin, 261 F.3d at 923 (quoting Pillsbury, Madison & Sutro v. Lerner, 31 F.3d 924, 928 (9th
Cir. 1994)).

                                                  11

           Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 11 of 24
          Generally, the court should not consider materials outside of the pleadings when ruling on

a motion to dismiss for failure to state a claim. 81 Courts may consider additional materials where

the complaint “necessarily relies” on those documents and their authenticity is not disputed. 82

          B. RESPA

          RESPA requires the servicer of a federally-related mortgage loan to provide a timely

written response to inquiries from borrowers regarding the servicing of their loans. 83 A loan

servicer must comply with the regulatory requirements under RESPA for any request for

information that (1) is written; (2) includes the name of the borrower; (3) includes “information

that enables the servicer to identify the borrower’s mortgage loan account”; and (4) “states the

information the borrower is requesting with respect to the borrower’s mortgage loan.” 84 The

requirements of 12 C.F.R. § 1024.36 do not apply where “[t]he information request is delivered to

a servicer after more than one year after . . . [t]he mortgage loan is discharged.” 85

          Within five days of receiving a compliant request, the servicer must provide the borrower

a written acknowledgment of the information request. 86 Within 30 days of the request, the servicer

must also provide the borrower with the requested information or notification that the servicer has

determined the information is not available. 87 If the servicer fails to respond to a proper request,



81
     Id. at 925 (citing Branch v. Tunnell, 14 F.3d 449, 453 (9th Cir. 1994)).
82
     Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998–99 (9th Cir. 2010) (citations omitted).
83
     12 U.S.C. § 2605(e)(1)(A), (e)(2).
84
     12 C.F.R. § 1024.36(a).
85
     12 C.F.R. § 1024.36(f)(v)(B).
86
     12 U.S.C. § 2605(e)(1)(A).
87
     12 U.S.C. § 2605(e)(2).

                                                   12

           Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 12 of 24
RESPA entitles the borrower to recover actual damages and, if there is a “pattern or practice of

noncompliance,” statutory damages of up to $2,000. 88

          In order to survive a motion to dismiss, a plaintiff must sufficiently allege the following

elements: (1) defendant is a loan servicer bound by RESPA; (2) defendant received a compliant

request under 12 U.S.C. § 2605(e) from plaintiff; (3) defendant failed to respond adequately; and

(4) “plaintiffs must also allege actual, cognizable damages resulting from the Defendants’ failure

to respond . . . .” 89 A plaintiff must provide sufficient information about the nature of their request

for information as to put the defendant on notice. 90 For example, where a plaintiff fails to attach

letters to the servicer or otherwise describe their contents, dismissal is proper. 91

                                         IV.     DISCUSSION

          The Court will address the two elements disputed by the Parties. First, whether loanDepot

was bound by RESPA at the time the Kellys sent their QWR and, second, whether the Kellys have

sufficiently pleaded actual and statutory damages resulting from loanDepot’s failure to respond to

the Kellys’ QWR. The Court finds that based on the request attached to the TAC as Exhibit 36-1,




88
     12 U.S.C. § 2605(f).
89
   See 12 U.S.C. § 2605(e); Eddy v. Fed. Home Loan Mortg. Corp. (As Tr. for Freddie Mac
MultiClass Certificates Series 3450, No. 218-cv-2267-KJM-EFB PS, 2019 WL 4298043, at *5
(E.D. Cal. Sept. 11, 2019) (internal quotation marks and emphasis omitted); Walker v. Branch
Banking & Tr. Co., 237 F. Supp. 3d 1326, 1331 (S.D. Fla. 2017).
90
  Evans v. Nationstar Mortg., LLC, No. 215-cv-1213-JAM-GGH PS, 2015 WL 6756255, at *8
(E.D. Cal. Nov. 5, 2015).
91
  Id. (holding where “plaintiff has failed to attach any of the letters . . . [and] plaintiff’s description
of the letters fails to state whether they included plaintiff’s name, information from which
[defendant] could identify plaintiff’s mortgage loan account, and what information plaintiff was
requesting in regard to the loan” the defendant was not put on notice of the claim).

                                                    13

          Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 13 of 24
the Kellys have sufficiently alleged the other elements as required by statute. 92 For the reasons

discussed below, loanDepot’s Motion is GRANTED in part and DENIED in part.

           A. Whether loanDepot was obligated under RESPA to respond to the Kellys’ QWR dated
              March 15, 2019

           The Court finds that the foreclosure sale on January 30, 2019, did not absolve loanDepot

from responding to the QWR dated March 15, 2019.

           Defendant loanDepot asks the Court to find that after January 30, 2019, “there is [was] no

mortgage loan and thus no servicing relationship subject to RESPA’s obligations.” 93 Defendant

loanDepot argues that “a condition precedent to any right of action under . . . RESPA is that at the

time loanDepot received Plaintiffs’ correspondence, it must have been a servicer of a federally-

regulated mortgage loan.” 94 It cites to cases in which district courts dismissed RESPA claims

based on QWRs sent after a foreclosure. 95 The Kellys disagree, arguing that the cases cited by

loanDepot are distinguishable and that loan servicers still have obligations under RESPA even

after they are no longer actively servicing a loan. 96

           In interpreting the meaning of 12 U.S.C. § 2605(e), the applicable section of RESPA, the

Court “first consider[s] the plain text of the statute.” 97 The Court “‘examine[s] not only the



92
  By attaching a copy of the QWR, the Kellys addressed the Court’s previous concern that the
RESPA claim was not adequately pleaded without attaching a copy of the QWR or “otherwise
describ[ing] the contents of the request[.]” See Dkt. 18 at 16.
93
     Dkt. 52 at 2.
94
     Id. at 5.
95
     Id. at 6.
96
     Dkt. 54 at 4–5.
97
  Corns v. Labs. Intern. Union of N.A., 709 F.3d 901, 908 (9th Cir. 2013) (citing Washington v.
Chimei Innolux Corp., 659 F.3d 842, 847 (9th Cir. 2011)); Thomas v. CalPortland Co., 993 F.3d
                                                   14

           Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 14 of 24
specific provision at issue, but also the structure of the statute as a whole, including its object and

policy.’” 98 Section 2605(e) imposes duties on loan servicers to respond to borrower inquiries. It

states:

          If any servicer of a federally related mortgage loan receives a qualified written
          request from the borrower (or an agent of the borrower) for information relating to
          the servicing of such loan, the servicer shall provide a written response
          acknowledging receipt of the correspondence within 5 days[.] 99

The Section goes on to state that after receiving a QWR, a servicer 100 must comply with the

following:

          Not later than 30 days . . . after the receipt from any borrower of any qualified
          written request . . . and, if applicable, before taking any action with respect to the
          inquiry of the borrower, the servicer shall . . .

                 (B) after conducting an investigation, provide the borrower with a written
                 explanation or clarification that includes—

                         (i) to the extent applicable, a statement of the reasons for which
                         the servicer believes the account of the borrower is correct as
                         determined by the servicer; and
                         (ii) the name and telephone number of an individual employed by,
                         or the office or department of, the servicer who can provide
                         assistance to the borrower; or

                 (C) after conducting an investigation, provide the borrower with a written
                 explanation or clarification that includes—

                         (i) information requested by the borrower or an explanation of why
                         the information requested is unavailable or cannot be obtained by
                         the servicer; and

1204, 1209 (9th Cir. 2021) (noting statutory interpretation begins with examining the plain text of
a statute).
98
  Chimei Innolux, 659 F.3d 842 at 847–48 (quoting Children’s Hosp. & Health Ctr. v. Belshe, 188
F.3d 1090, 1096 (9th Cir. 1999)).
99
     12 U.S.C. § 2605(e)(1)(A).
100
   A “servicer” is “the person responsible for servicing of a loan (including the person who makes
or holds a loan if such person also services the loan).” 12 U.S.C. § 2605(i).

                                                   15

          Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 15 of 24
                         (ii) the name and telephone number of an individual employed by,
                         or the office or department of, the servicer who can provide
                         assistance to the borrower. 101

RESPA also empowers the Bureau of Consumer Financial Protection (“CFPB”) to “establish any

requirements necessary to carry out this section.” 102

          As the Ninth Circuit has recognized, RESPA was intended by Congress “to serve

consumer-protection purposes.” 103 “Congress enacted RESPA in 1974 ‘to increase the supply of

information available to mortgage consumers . . . and to eliminate abusive practices.’” 104 Although

RESPA was originally targeted at the real estate settlement process, “the scope of the statute’s

provisions was expanded in 1990 to encompass loan servicing.” 105 “Accordingly, RESPA’s

provisions relating to loan servicing procedures should be ‘construed liberally’ to serve the

statute’s remedial purpose.” 106

          Defendant loanDepot asserts, without citing any statutory or binding authority, that “as a

condition precedent to any right of action under . . . RESPA . . .at the time loanDepot received




101
      12 U.S.C. § 2605(e)(2)(B) –(C).
102
      12 U.S.C. § 2605(j)(3).
103
   Medrano v. Flagstar Bank, FSB, 704 F.3d 661, 665–66 (9th Cir. 2012) (interpreting what
qualifies as a QWR under § 2605(e) and recognizing the “broad remedial purpose” of RESPA).
104
   Gilliam, Trustee of Lou Easter Ross Revocable Tr. v. Levine, Trustee of the Joel Sherman
Revocable Tr., et al., 955 F.3d 1117, 1120 (9th Cir. 2020) (quoting Schuetz v. Banc One Mortg.
Corp., 292 F.3d 1004, 1008 (9th Cir. 2002)).
105
      Medrano, 704 F.3d at 665.
106
   Id. at 665–66 (citing Greenpoint Mortg. Funding, Inc. v. Herrera (In re Herrera), 422 B.R.
698, 711–12 (9th Cir. BAP 2010), aff’d sub nom. Home Funds Direct v. Monroy (In re
Monroy), 650 F.3d 1300, 1301 (9th Cir. 2011)).

                                                 16

          Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 16 of 24
Plaintiffs’ correspondence, it must have been a servicer of a federally-related mortgage loan.”107

Put another way, loanDepot argues it has no RESPA obligations for loans it is not actively

servicing. The Court disagrees. Contrary to loanDepot’s arguments, once the loan is extinguished

through a foreclosure sale, loanDepot is not necessarily free of its obligations under RESPA.

RESPA does not expressly eliminate a loan servicer’s duty to respond to a QWR under 12 U.S.C.

§ 2605(e) when a loan is discharged or extinguished through a foreclosure. Defendant loanDepot

only needs to be a “servicer of a federally related mortgage loan” and “receive[] a [QWR] from

the borrower” for loanDepot’s obligations to be triggered. 108

          There is no dispute that the Kellys have adequately alleged that they had a “federally related

mortgage loan” that—at some point—was being serviced by loanDepot. Defendant loanDepot

asserts that it stopped servicing the loan when the foreclosure sale occurred on January 30, 2019. 109

The QWR appended to the TAC indicates that when the QWR was sent, the Kellys believed that

loanDepot was actively servicing a mortgage loan on the subject property. 110                Defendant

loanDepot’s position, however, is that the Kellys were simply out of luck because even though the

Kellys believed they had an active loan with loanDepot, and even though the Kellys assert that the

foreclosure sale was “illegal[,]” 111 at the time the Kellys sent the QWR loanDepot asserts it had



107
      Dkt. 52 at 5.
108
      See 12 U.S.C. § 2605(e)(1)(A).
109
      See Dkt. 52 at 5.
110
    Dkt. 36-1 at 1 (“Please be advised that I represent Ms. Kelly with respect to the mortgage loan
you are servicing on the property . . . .” (emphasis added)). Despite this, loanDepot asserts that it
is “undisputed the lien was extinguished” and “there was no ‘federally related mortgage loan’ to
service[.]” Dkt. 52 at 5–6.
111
      Dkt. 36 at ¶ 22.

                                                   17

           Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 17 of 24
no obligation whatsoever to respond to their request for information. This would be tough

medicine for the very consumers Congress intended to protect through RESPA.

          Importantly, RESPA’s implementing regulations clearly impose obligations on servicers

that extend after a loan is discharged or otherwise extinguished. Indeed, loanDepot “shall retain

records that document actions taken with respect to a borrower’s mortgage loan account until one

year after the date a mortgage is discharged . . . .” 112 Federal regulations also exempt servicers

from the requirements of 12 C.F.R. § 1024.36, which regulates the QWR process, if “[t]he

information request is delivered to a servicer more than one year after . . . [t]he mortgage loan is

discharged.” 113 Federal regulations contemplate borrowers requesting information from loan

servicers up to one year after a loan is discharged, which is incongruent with loanDepot’s position

that its duties were obviated after the foreclosure sale. Defendant loanDepot’s position would

render 12 C.F.R. § 1024.36 meaningless and is unpersuasive. 114

          Defendant loanDepot implies that even if it had an obligation to respond after a loan was

“discharged” per 12 C.F.R. § 1024.36, here “[t]he loan was not . . . discharged in bankruptcy” and

thus the Kellys continue to be out of luck. 115 On this issue, the Court further finds the official

commentary on the applicable RESPA regulations to be informative. The CFPB adopted a final


112
      12 C.F.R. § 1024.38(c)(1).
113
   12 C.F.R. § 1024.26(f)(1)(v)(b); see also 12 C.F.R. § 1024.35(g)(1)(iii)(B) (notice of error is
untimely if delivered to servicer more than one year after a mortgage loan balance is paid in full).
114
    Courts generally avoid interpreting statutes or regulations that would render the text
superfluous. See Cooper Indus., Inc. v. Aviall Servs., Inc., 543 U.S. 157, 167 (2004) (“[The Court]
must, if possible, construe a statute to give every word some operative effect.”); Boise Cascade
Corp. v. U.S. E.P.A., 942 F.2d 1427, 1432 (9th Cir. 1991) (“[The Court must] interpret statutes as
a whole, giving effect to each word and making every effort not to interpret a provision in a manner
that renders other provisions of the same statute inconsistent, meaningless or superfluous.”).
115
      Dkt. 55 at 4 n.2.

                                                 18

           Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 18 of 24
rule in 2013 which amended the RESPA regulations. 116 In adopting the current version of 12

C.F.R. § 1024.36(f)(1)(v)(B), the CFPB stated:

            The Bureau believes it would be impractical to require a servicer to resolve errors
            and provide information at a time when [RESPA] no longer requires the servicer to
            retain the relevant records. Conversely, the Bureau believes the servicer should be
            responsible to correct those records during the period when [RESPA] does require
            a servicer to retain records, if necessary, and provide borrowers information from
            the records. Further, the Bureau believes the use of the term “discharged” is
            appropriate, especially given that the term is already used in the timing of the
            record-retention requirement. For purposes of the Bureau’s mortgage servicing
            rules, as opposed to bankruptcy purposes, a mortgage loan is discharged when both
            the debt and all corresponding liens have been extinguished or released, as
            applicable. 117

The CFPB’s position appears to be that servicers have an obligation to respond to QWRs up to one

year after a mortgage loan is discharged.           Further, the CFPB’s interpretation of the term

“discharged” is distinguishable from the term’s use in the bankruptcy context, contrary to

loanDepot’s position. While the CFPB’s interpretation of its own regulation is not dispositive, the

Court finds that the CFPB’s position is both persuasive and consistent with the plain text of the

statute, the statute’s implementing regulations, and Congress’s intent. Other courts have also

looked to the CFPB’s commentary when interpreting the CFPB’s regulations. 118 Accordingly, for


116
   Amendments to the 2013 Mortgage Rules Under the Equal Credit Opportunity Act (Regulation
B), Real Estate Settlement Procedures Act (Regulation X), and the Truth in Lending Act
(Regulation Z), 78 FR 60382–01, 2013 WL 5428278, *60392–93 (Oct. 1, 2013).
117
      Id.
118
    See, e.g., Zaychick v. Bank of Am., N.A., No. 9:15–CV–80336–ROSENBERG, 2015 WL
4538813, at *2 (S.D. Fla. July 27, 2015) (citing official CFPB commentary); Nash v. PNC Bank,
N.A., No. TDC-16-2910, 2017 WL 1424317, at *4 (D. Md. Apr. 20, 2017) (“Although the CFPB’s
commentary is not binding authority, courts have found its official interpretations to be ‘highly
persuasive’ when they fill ‘a gap in the text [of a regulation] . . . .” (citation omitted)); He v. Ocwen
Loan Serv., LLC, No. 15-CV-4575 (JS)(AKT), 2016 WL 3892405, at *2 (E.D.N.Y. July 14, 2016)
(CFPB’s official commentary is “highly persuasive”); see also Auer v. Robbins, 519 U.S. 452, 461
(1997) (agency’s interpretation of its ambiguous regulation is controlling unless it is “‘plainly
erroneous or inconsistent with the regulation.’”).

                                                    19

            Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 19 of 24
the foregoing reasons, the Court concludes that loanDepot was not absolved of its duties under

RESPA to respond to the Kellys’ QWR sent on March 15, 2019. 119 The Court will therefore not

dismiss the Kellys’ RESPA claim on this basis.

           B. Whether the Kellys have sufficiently pleaded actual and statutory damages resulting
              from loanDepot’s failure to respond to the Kellys’ QWR.

           In the Court’s Order addressing the First Motion to Dismiss, the Court dismissed the

Kellys’ RESPA claim without prejudice in part due to the Kellys’ deficient pleading regarding

damages. 120 The Court found that the Kellys did not adequately plead any actual damages, as

required by statute, and that by “only alleg[ing] a single instance of noncompliance with

RESPA[,]” they could not be entitled to statutory damages. 121 The Court finds that the TAC

adequately alleges some actual damages, but not statutory damages. The Court will address each

in turn.



119
   The Court also notes that all but one of the cases cited by loanDepot involved QWRs sent more
than one year after discharge of the underlying mortgage loan at issue. See Kajla v. U.S. Bank
Nat’l Ass’n ex. rel. Credit Suisse First Boston MBS ARMT 2005-8, No. 17–8953, 2018 WL
1128498, at *7 (D. N.J. Mar. 1, 2018) (foreclosure judgment entered in March 2015, but purported
QWR sent in August 2017); Goodgame v. Countrywide Home Loans, Inc., No. 1:16-CV-0634-
LMM-JFK, 2016 WL 10988802, at *7 (N.D. Ga. Dec. 16, 2016) (foreclosure sale scheduled for
August 2014, but purported QWR sent in 2016); Wright ex rel. Estate of Wright v. Nationstar
Mortg., LLC, 2016 WL 1077164, at *7 (D. Md. Mar. 18, 2016) (foreclosure sale took place in June
2013, but purported QWR sent in September 2014); Ahmed v. Wells Fargo Bank, N.A., 432 F.
Supp. 3d 556, 562–64 (E.D. Pa. 2020) (no date of purported QWR request provided and where the
court declined to decide whether the plaintiff’s QWR allegations were sufficient).

The Court disagrees with the approach taken by the District of New Jersey in the unpublished case
of Perez v. Seterus, cited by loanDepot, in which the court summarily dismissed a plaintiff’s
RESPA claim because the plaintiff’s QWR was sent to the defendant loan servicer three months
after a foreclosure judgment. See Perez v. Seterus, Inc., No. 17–5862 (JLL), 2017 WL 5513687,
at *4 (D. N.J. Nov. 16, 2017).
120
      See Dkt. 18 at 16 (“Additionally, the Kellys have not adequately pleaded damages.”).
121
      Id. at 17.

                                                 20

           Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 20 of 24
                      i.   Claim for Actual Damages

          The Kellys allege that they “suffered damages . . . including but not limited to the costs of

copying documents, travel expenses to and from their attorney’s office, postage fees and emotional

and psychological damages.” 122 Defendant loanDepot argues that the Kellys’ claim for actual

damages is “not accompanied by any facts . . . to establish ‘a link between the alleged damages

and the alleged RESPA violations.’” 123 It concedes that courts in the Ninth Circuit are divided as

to whether emotional and psychological damages are recoverable under RESPA, but reiterates that

the Kellys have not alleged a sufficient nexus between their damages and the alleged RESPA

violation. 124 On the other hand, the Kellys, with citation to relevant case law, assert that their

allegations are “sufficient to withstand a motion to dismiss.” 125

          The Court agrees with the Kellys that, at the motion to dismiss stage, they have adequately

pleaded certain actual damages as a result of loanDepot’s alleged violation of RESPA. The Court

finds the TAC plausible on its face that expenses such as “the costs of copying documents, travel

expenses to and from their attorney’s office, [and] postage fees” would arise from loanDepot’s

failure to respond to the Kellys’ QWR, especially given the amount of information requested by

the Kellys through the QWR. However, the Court does not find the Kellys’ claim for “emotional

and psychological damages[,]” without further elaboration, to be plausible. 126 The TAC details


122
      Dkt. 36 at ¶ 31.
123
   Dkt. 52 at 8 (quoting Krasucki v. Nationstar Mortg., LLC, No. C15-0229JLR, 2015 WL
11251850, at *4 (W.D. Wash. July 8, 2015)).
124
      Id. at 9–10.
125
      Dkt. 54 at 5.
126
   The Court need not weigh in on the split within the Ninth Circuit about whether emotional and
psychological damages are recoverable under RESPA, since here it finds the Kellys’ pleading of
emotional and psychological damages implausible. See Phillips v. Bank of Am. Corp., No. 5:10–
                                                   21

           Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 21 of 24
circumstances in the years preceding their submission of the QWR to loanDepot, including family

health challenges, falling behind on their mortgage payments, being victims of a scam

organization, filing for bankruptcy, and ultimately, having their home foreclosed upon. 127 The

Kellys allege that loanDepot did not receive the QWR until March 19, 2019, and it is undisputed

that the earliest date loanDepot could have been in violation of RESPA is March 24, 2019. 128 The

first Complaint in this case was filed on March 29, 2019. 129 The Kellys make no effort, in the

TAC or their briefing, to explain how it is plausible, rather than merely possible, that loanDepot’s

silence caused discrete damages in the form of emotional and psychological distress after its

alleged RESPA violation. 130       The Kellys did not meet their obligation to allege “more

than . . . conclusions, and a formulaic recitation of the elements of a cause of action[.]” 131 The

Court agrees with courts in the Ninth Circuit that conclusory allegations of emotional damages,

like here, are insufficient. 132




CV–04561 EJD, 2011 WL 4844274, at *5 (N.D. Cal. Oct. 11, 2011) (rejecting a claim for
emotional distress because the plaintiff did not allege a plausible claim that he suffered emotional
distress as a result of the defendant’s alleged RESPA violation).
127
      See Dkt. 36 at ¶¶ 11–13, 17, 21–22.
128
   Id. at ¶ 29. The Court reaches this conclusion since loanDepot had at least five days after
receiving the QWR to send an acknowledgment of the request, assuming the QWR was received
on March 19, 2019. See 12 U.S.C. § 2605(e)(1)(A).
129
      Dkt. 1-1.
130
   See Twombly, 550 U.S. at 555 (“Factual allegations must be enough to raise a right to relief
above the speculative level[.]” (citation omitted)).
131
      Id.
132
  See, e.g., Krasucki, No. C15-0229JLR, 2015 WL 11251850, at *4 (dismissing a RESPA claim
where plaintiff’s damages allegations were conclusory); Phillips, No. 5:10–CV–04561 EJD, 2011
WL 4844274, at *5; Lawther v. Onewest Bank, No. C 10–0054 RS, 2010 WL 4936797, at *7 (N.D.
                                                22

            Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 22 of 24
          Accordingly, the Motion is DENIED in part as to the Kellys’ alleged actual damages for

“the costs of copying documents, travel expenses to and from their attorney’s office, [and] postage

fees,” and GRANTED in part as to the Kellys’ claim for emotional and psychological damages.

                   ii.   Claim for Statutory Damages

          Next, the Court finds that the Kellys failed to adequately allege a basis for statutory

damages. Under RESPA, if the servicer fails to respond to a proper request, RESPA entitles the

borrower to recover damages of up to $2,000 if plaintiffs can allege a “pattern or practice of

noncompliance[.]” 133 The Court in its Order addressing the First Motion to Dismiss found that the

Kellys “only alleged a single instance of noncompliance with RESPA” and dismissed without

prejudice the Kellys’ statutory damages claim. 134 The Kellys continue to allege only one instance

of noncompliance with RESPA and otherwise failed to adequately cure their defective pleading.

Since the TAC alleges no additional facts that would establish a “pattern or practice of

noncompliance,” the Motion is GRANTED in part as to the Kellys’ demand for statutory

damages. 135




Cal. Nov. 30, 2010) (no colorable relationship between alleged RESPA violation and emotional
harm).
133
      12 U.S.C. § 2605(f).
134
      Dkt. 18 at 17.
135
   See, e.g., Lawther, No. C 10–0054 RS, 2010 WL 4936797, at *7 (noting that statutory damages
are not available based on a “single QWR refusal”); Givant v. Vitek Real Estate Indus. Grp., Inc.,
No. 2:11–cv–03158–MCE–JFM, 2012 WL 5838934, at *5 (E.D. Cal. Nov. 15, 2012) (rejecting
claim for statutory damages as conclusory); Nash, No. TDC-16-2910, 2017 WL 1424317, at *4
(rejecting statutory damages claim based on single alleged RESPA violation).

                                                23

           Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 23 of 24
                                      V.    CONCLUSION

       Having carefully reviewed the allegations in the TAC and the parties’ briefing, the Motion

is GRANTED in part and DENIED in part as follows. The Court GRANTS in part loanDepot’s

Motion as to the Kellys’ RESPA claim in Count IV for (1) emotional and psychological damages

and (2) statutory damages. The Court further finds that permitting the Kellys leave to amend the

TAC would be futile. The Court DENIES in part the Motion as to the Kellys’ RESPA claim in

Count IV for certain actual damages including “the costs of copying documents, travel expenses

to and from their attorney’s office, [and] postage fees[.]” Pursuant to Rule 12(a)(4)(A), loanDepot

shall file its Answer to the Kellys’ TAC within fourteen days of this Order’s issuance.

       IT IS SO ORDERED.

                                      Dated at Anchorage, Alaska, this 13th day of August, 2021.

                                                     /s/_Timothy M. Burgess__________
                                                     TIMOTHY M. BURGESS
                                                     UNITED STATES DISTRICT JUDGE




                                                24

        Case 3:19-cv-00185-TMB Document 57 Filed 08/13/21 Page 24 of 24
